IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID MALONEY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5661

STATE     OF   FLORIDA,
DEPARTMENT OF HIGHWAY
SAFETY     AND   MOTOR
VEHICLES,

      Respondent.

___________________________/


Opinion filed June 5, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Eilam Isaak, Isaak Law, PLLC, Tampa, for Petitioner.

Christie S. Utt, General Counsel, Natalia Costea, Assistant General Counsel,
Department of Highway Safety and Motor Vehicles, Miami, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is DENIED on the merits.

ROBERTS, C.J., LEWIS, and BILBREY, JJ., CONCUR.